Citation Nr: 0300977	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from August 1975 to 
September 1976.  This appeal comes to the Board of 
Veterans' Appeals (Board) from May 1998 and later RO 
rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, that 
denied an increased rating for evaluation of residuals of 
right ankle injury currently rated as 10 percent 
disabling.

In May 2000, the veteran testified before the undersigned 
member of the Board.  A copy of the transcript of that 
hearing is of record.

In July 2000, the Board remanded the case for further 
development, and referred the issues of secondary service 
connection for heel pain and right knee disability.  The 
Board conducted additional development in July 2002.  The 
evidence submitted suggests that the heel disability is 
associated with the residuals of the veteran's ankle 
injury, and is more appropriately rated with other 
residuals of the ankle injury as discussed below.  
However, the question remains as to whether the right knee 
condition is secondary to the service-connected residuals 
of right ankle injury.  The claim for service connection 
for right knee disability is therefore again referred to 
the RO for appropriate development.


FINDING OF FACT

Residuals of right ankle injury are productive of 
functional impairment that more nearly approximates severe 
right foot injuries; actual loss of use of the right foot, 
or ankylosis of the right ankle, are not shown or more 
nearly approximated.






CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for 
residuals of right ankle injury, are met. 38 U.S.C.A. § 
1155 (West 1991& Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5271, 5299-
5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decisions, statement of the case, and 
supplemental statements of the case, as well as other 
notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the 
laws and regulations governing the claim, and the basis 
for denial of the claim.  In the January 2002 Supplemental 
statement of the case, the veteran was notified of the 
VCAA, and of what he could do to assist with his claim, 
and what evidence he needed to substantiate his claim; he 
was given notice of what evidence he needed to submit and 
what evidence VA would try to obtain.  VA examinations 
were scheduled for evaluation of his disabilities.  The 
veteran was afforded a hearing before the Board at the RO, 
and he and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument.  The case was remanded for further development, 
and the Board also did further development in compliance 
with the prior remand.

Under the circumstances, the Board finds that the 
requirements of the remand have been substantively met, 
and the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim 
as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Factual Background

Service medical records reveal that the veteran sustained 
a twisting injury of the right ankle with fracture of the 
medial malleolus.  Service connection for residuals of a 
right medial malleolus fracture was established with a 10 
percent rating effective from January 1988, under 
diagnostic code 5271.  In August 1997, the veteran filed a 
claim for an increased rating.

June 1996 private outpatient podiatry notes show treatment 
by Dr. De P., for complaints of right ankle and heel.  An 
impression of right calcaneal bursitis was noted.

A letter dated in September 1997 from a private Bone and 
Joint Group, notes that the veteran had seen a podiatrist, 
and received a foot insert.  Hydrocortisone injection was 
suggested to the right heel but he never went back to see 
the podiatrist.  The orthotics were never made.  
Complaints were noted as centered around knee problems.

On VA examination in March 1998, the veteran complained of 
discomfort in the right lower extremity, and reported 
being told that he has been walking on the side of his 
foot.  Heel inserts and pads were given four years prior, 
and Ibuprofen for pain.  He complained of knee discomfort 
and heel pain, and bursitis about the heel.  He reported 
treatment for a knee condition.  Overall he was still 
working full-time as a carpenter.  

On physical examination he ambulated with normal and non-
antalgic gait.  The right ankle was normal to inspection 
without evidence of swelling or effusion on palpation.  
Range of motion was plantar flexion 30 degrees 
bilaterally; dorsiflexion (extension) 10 degrees; and full 
eversion and eversion bilaterally.  There was no 
detectable limited motion actively or passively about the 
right ankle.  Anterior drawer sign and talar-tilt sign 
about the right ankle were both negative.  Strength was 
noted as pain limited in all directions to 4+/5, with the 
pain localized over the distal fibular region on the 
right.  There was discomfort along the heel in the 
retrocalcaneal bursa region, consistent with bursitis.  

X-ray of the right ankle, and right tibia/fibula showed a 
small osteophyte in the medial malleolus with secondary 
degenerative changes, with the right tibia and fibula 
within normal limits.  Diagnoses were history of fibular 
fracture status post close reduction; degenerative 
cartilage changes about the right knee; right heel 
retrocalcaneal bursitis likely secondary to abnormal 
weightbearing due to previous fibular fracture, with 
disability due to this noted as mild; nonspecific pain 
about the right ankle status post fibular fracture.  X-
rays of the foot showed a small osteophyte in the medial 
malleolus, rule out post-traumatic arthritis about the 
right ankle.

By rating decision of May 1998, the 10 percent rating was 
continued.

In September 1998, the veteran submitted statements from 
his spouse and co-worker who attested to his complaints of 
ankle, foot, and knee pain.

On VA examination in June 1999, the veteran complained of 
increasing pain on walking.  Examination of the ankle 
joint revealed no deformity, swelling or tenderness of the 
ankle joint.  There was no muscle atrophy.  Active and 
passive range of motion testing showed plantar flexion of 
45 degrees, dorsiflexion of 10 degrees, inversion of 30 
degrees, and eversion of 10 degrees.  Arches of the foot 
were present, with no abnormal callosities of the ball of 
the foot noted.  Diagnosis was status post fracture of the 
right ankle joint.

Additional private medical records submitted from private 
podiatrist Dr. De P, showed outpatient treatment in May 
and June 2000 for severe disabling pain of the right ankle 
and foot.

In May 2000, the veteran testified at a hearing before the 
undersigned member of the Board to the effect that there 
was increasing pain in the ankle, with flare-ups of pain 
about twice a week when he was working.  He stated that he 
wore special heel padding in his shoes, and that his ankle 
was swollen about 4-5 times a week, depending on how much 
walking he did, with giving way on walking.  He related 
walking 3-4 blocks before onset of discomfort, and that as 
a carpenter, he has difficulty climbing ladders and doing 
his work.  He stated that his ankle turns inward or 
outward about three or four times a month, and he has pain 
on movement of the ankle.

As to employment, he testified that he still puts in a 
full day of carpenter's work, but with some difficulty due 
to pain and instability of the ankle, and pain of the knee 
and heel.

A letter received at the RO in June 2000 from the 
veteran's chiropractor Dr. F confirmed treatment from 
March 1998 for vertebral subluxation complex.  The 
complaints were noted to be neck pain, cephalgia, asthma, 
sinus pain, and tingling in the legs.

The veteran also submitted a letter dated in July 2000 
from his private podiatrist, Dr. De P., confirming 
treatment since June 1996 for disabling pain of the right 
ankle and foot not completely controlled with non-
steroidal anti-inflammatory therapy.  The podiatrist noted 
that radiographs of September 1997 showed an exostosis 
arising from the distal tibia of the right leg and ankle, 
and that all these conditions were related to the in-
service ankle injury.

In a July 2000 Remand, the Board requested re-examination 
of the ankle, and adjudication of the asserted claims of 
secondary service connection for the right heel and right 
knee conditions.

The veteran underwent VA examination on December 2000.  He 
complained of pain in the ankle joint which was constant, 
and increased on walking.  Physical examination revealed 
no swelling, deformity or muscle atrophy.  Slight 
tenderness was noted around the medial aspect of the right 
ankle joint. Range of motion both active and passive was 
plantar flexion 50 degrees, dorsiflexion 10 degrees, 
eversion 10 degrees and inversion 15 degrees.  There was 
no pain on motion, or deformity of the right foot.

December 2000 x-ray of the right ankle showed no fracture, 
and noted a finding of probable post-traumatic 
calcification at the tip of the medial malleolus.  
Diagnostic impression was arthralgia of the right ankle 
joint due to previous injury.

September 2001 to October 2002 private medical records of 
outpatient treatment at Ocean County Foot and Ankle 
Associates shows that the veteran presented in September 
2001 with complaints of ankle and foot pain.  Range of 
motion of the ankle was noted as adequate.  It was noted 
that NCV and EMG studies proved ineffective, and x-rays 
were normal.  The veteran was given a Cortisone injection.  
In October 2001, electromyograph showed a diagnostic 
impression of right-sided tarsal tunnel syndrome involving 
the medial and lateral plantar nerves.  There was no 
evidence of lumbar or any other peripheral neuropathy.  

In a January 2002 supplemental statement of the case, the 
RO notified the veteran of the VCAA and continued the 10 
percent rating on the right ankle.  In a May 2002 
Statement of Accredited Representative in an Appealed 
Case, the veteran and his representative argued that his 
ankle disability was more severe than rated.  In an 
Appellant's Brief dated in May 2002, they also argued for 
a higher rating for his ankle, and for entitlement to 
secondary service connection for his right knee and heel 
conditions, which had been previously referred by the 
Board's prior remand.

October 2002 private outpatient follow-up notes show 
complaints of pain underneath the heel, and application of 
cortisone injection, with relief of the symptoms.  
Orthotics were recommended and given.

The veteran underwent VA examination in October 2002.  He 
reported daily pain in the ankle on walking, worse on 
uneven surfaces.  On physical examination he walked 
without a limp, and was able to tiptoe.  There was pain in 
the right heel when attempting to heel walk, and he had to 
hold on to furniture.  The right tarsal tunnel was tender, 
and there was negative Tinel's sign over the right tarsal 
tunnel.  Pain was noted on the medial side of the right 
ankle on resisted plantar flexion and inversion of the 
foot, and there was tenderness of the plantar fascia of 
the right foot.  Range of motion of both ankles was noted 
to be 60 degrees equinus and 25 degrees dorsiflexion.  No 
pain or instability was noted on stressing of the right 
ankle.  The right heel pad was noted as exquisitely 
tender.  

X-rays of the right ankle showed somewhat limited 
evaluation of the ankle mortise.  There was a suggestion 
of an old fracture or un-united ossification center of the 
medial malleolus.

The VA examiner opined that the severe compression force 
that the right foot and ankle sustained during the in-
service injury, caused a sprain of the plantar fascia of 
the right foot, as well as a fracture of the fibula.  To 
protect the arch of the foot and to relieve strain on the 
plantar fascia, the posterior tibia sustained overuse 
stress, and the severe compression force of the accident 
also damaged the fat-filled components of the heel pad.  
Diagnosis was tendosynovitis of the right posterior tibial 
tendon, traumatic plantar fasciitis of the right foot, and 
severe contusion of the right heel pad.

In a December 2002 Appellant's Supplemental Brief, the 
veteran argued for an increased rating.

Ratings Criteria

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is 
as important as limitation of motion, and a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.10, 4.40, 4.45.

The standard ranges of motion of the ankle are 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

The veteran's right foot disability is currently rated as 
10 percent disabling under Diagnostic Code 5271 which 
provides ratings for limitation of motion of the ankle.  
Under diagnostic code 5271, moderate limitation of motion 
of an ankle warrants a 10 percent evaluation.  A 20 
percent rating requires marked limitation of motion.  38 
C.F.R. § 4.71a, Code 5271.  However, the Board finds that 
the overall evidence shows that the residuals of the ankle 
injury consist of various symptomatology of the right 
foot, which suggests that the resulting residual 
disability may be more appropriately rated under 
diagnostic code (Code) 5299-5284, 38 C.F.R. §§ 4.20, 4.27, 
4.71a, for other injuries of the foot.

Under Code 5299-5284, a moderate foot injury warrants a 10 
percent rating, a moderately severe foot disability 
warrants a 20 percent rating, and a severe foot injury 
will be assigned a 30 percent rating.  With actual loss of 
use of the foot, a 40 percent rating will be assigned.  
Note to Code 5284.
The most recent examination of October 2002 does not show 
marked limitation of motion of the ankle sufficient for a 
20 percent rating under diagnostic code 5271 for limited 
motion.  No pain or instability were noted on stressing of 
the ankle.  However, the Board notes that a higher rating 
may be appropriate under diagnostic code 5299-5284 for 
other foot injuries because the examiner opined in the 
most recent October 2002 VA examination, that the service-
connected injury encompasses several injuries to the foot 
implicating the plantar fascia, overuse stress on the 
posterior tibia, and damage to fat-filled components of 
the heel pad.  The veteran has been shown to have plantar 
fasciitis, heel pain, tarsal tunnel syndrome and 
limitation of motion of the right ankle and foot, as well 
as prior findings of calcaneal bursitis.  Taken together 
with the subjective evidence of functional limitation in 
work as a carpenter, the Board finds that the evidence is 
in equipoise as to whether the veteran's right ankle 
disability more nearly approximates the criteria required 
of a severe injury, and 30 percent rating under DC 5299-
5284.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that he is entitled to a rating of 30 
percent under Diagnostic Code 5284. 38 C.F.R. §§ 3.102, 
4.3, 4.71a. 

A higher evaluation under this or any other code is 
unwarranted.  Lack of use of the right foot due to the 
residuals of ankle disability has not been shown, and 
neither has ankylosis of the ankle been shown for a higher 
rating under diagnostic code 5270.  Further, in September 
2001 private treatment records, the physician noted 
adequate range of motion, and October 2002 VA examination 
noted no pain or instability on stressing of the right 
ankle.  In October 2002, there was no limp, the veteran 
was able to tiptoe, and both ankles had a painless range 
of motion of 25 degrees dorsiflexion and 60 degrees 
equinus.  Thus the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent.

Under Schafrath, supra, the Board must consider the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 whether or not raised by the veteran. Upon 
review of the Schedule, however, the only other 
potentially applicable codes are 5003 and 5010 pertaining 
to degenerative arthritis and Code 5283 pertaining to the 
nonunion or malunion of the tarsal or metatarsal bones.  
The former are inapplicable because the presence of an 
osteophyte and suggestive calcaneal bursitis were already 
taken into account when assigning a 30 percent rating 
under Code 5284; the veteran is not entitled to be 
compensated for the same symptomatology twice. 38 C.F.R. 
§§ 4.14, 4.71a.  The latter is inapplicable because X-ray 
evidence has indicated no signs of nonunion, malunion, or 
fracture of the tarsal or metatarsal bones.  Thus, the 
Board finds no basis on which to assign a higher 
disability in this regard since the veteran manifests no 
separate and distinct symptoms of residuals not already 
contemplated in the higher 30 percent rating under the 
Schedule.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  In this regard, the veteran's complaints of right 
ankle and heel pain are already contemplated in the 30 
percent rating, thus additional compensation for pain is 
not appropriate in this instance.  The veteran has already 
been fully compensated for this symptomatology under Codes 
5299-5284.. 

Additionally, there is no evidence to show marked 
interference with employment or frequent hospitalization 
due to his service-connected right foot residuals, and he 
has made no assertions to that effect.  In fact, he 
indicated in prior VA examinations and testified to the 
fact that he has continued to perform full-time work as a 
carpenter, and there is no evidence of record to the 
contrary.  Thus, an extraschedular rating is unwarranted. 
38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that a 30 percent evaluation 
for the right ankle, under diagnostic code 5299-5284, with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the holding of the Court in DeLuca, 8 Vet. App. 
202, is warranted, and best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.







ORDER

A higher rating of 30 percent for the veteran's right foot 
disability is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

